Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “either one of the tip cutting tool or the body component is provided with a convex portion, and a remaining one of the tip cutting tool or the body component is provided with a concave portion to be engaged with the convex portion.”  The specification does not describe the engaging portions of the tip cutting tool or the body component as being convex or concave.  The specification states that the tip of the body component 14 has a V-shaped end 26 conforming to a V-shaped groove 24 on the substrate [0034], [0043].
Claims 2-4 are rejected as being dependent on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “where a twist angle of the diamond layer is defined as a first twist angle, and where a combined angle of the twist angle of the substrate and the twist angle of the body component is defined as a second twist angle , the first twist angle is set smaller than the second twist angle.”  The recitation of “a combined angle” is unclear because it is unclear if the twist angle of the substrate and the twist angle of the body component are being added to form the second twist angle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasonde (US 9,975,185) in view of JP-2011062810-A, hereinafter JP’810, further in view of Maier (US 4,679,971).
Regarding claims 1 and 4, Kasonde discloses a polycrystalline diamond drill (See Figure 2) comprising a body component 22 and a tip cutting tool formed from a substrate 13 made of cemented carbide (Col. 6, Lines 41-44) and a diamond layer 12 disposed on the substrate (See Figure 2) (Col. 6, Lines 18-44), the tip cutting tool being set on a tip of the body component in a manner that the substrate faces the body component (See Figure 3a), thereby constituting a body, wherein both the diamond layer 12 and the cemented carbide 13 are configured to be exposed on rake faces and thinning faces formed on the tip cutting tool (See Figures 2-3b).  Kasonde does not disclose wherein a first twist angle of the diamond layer is set smaller than a second twist angle of the substrate and the body component. JP’810 discloses a drill having a cutting tip wherein the twist angle of the cutting tip is smaller than the twist angle of a body component (See Figure 4). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Kasonde, in view of JP’810, such that the first twist angle of the diamond layer is set smaller than a second twist angle of the substrate and the body component in order to facilitate chip removal and improve cutting quality.
Kasonde further does not disclose wherein either one of the tip cutting tool or the body component is provided with a convex portion, and a remaining one of the tip cutting tool or the body component is provided with a concave portion to be engaged with the convex portion.  Maier discloses a drill bit having a polycrystalline diamond layer 18 disposed on a substrate 222 forming a tip cutting tool and a body component 1 on which the tip cutting tool is mounted (See Figure 16).  The body component 1 is provided with a convex portion, and the tip cutting tool is provided with a concave portion to be engaged with the convex portion 232 (See Figure 16).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Kasonde, in view of Maier, such that the body component has a convex portion and the tip cutting tool is provided with a concave portion engaging the convex portion in order to provide a more secure connection between the body component and the tip cutting tool.
Regarding claim 2, Kasonde discloses wherein, on the thinning faces, an extreme tip of each of flutes 24 is located near a boundary 19 between the diamond layer 12 and the substrate 13 (See Figure 3a).
 Regarding claim 3, Kasonde discloses the drill of claim 1 as set forth above. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Kasonde such that the body is composed of cemented carbide since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In this case, one of ordinary skill in the art would modify the body to be composed of cemented carbide in order to increase the wear resistance of the body.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasonde (US 9,975,185) in view of JP-2011062810-A, hereinafter JP’810.
Regarding claim 10, Kasonde discloses a polycrystalline diamond drill (See Figure 2) comprising a body component 22 and a tip cutting tool formed from a substrate 13 made of cemented carbide (Col. 6, Lines 41-44) and a diamond layer 12 disposed on the substrate (See Figure 2) (Col. 6, Lines 18-44), the tip cutting tool being set on a tip of the body component in a manner that the substrate faces the body component (See Figure 3a), thereby constituting a body, wherein both the diamond layer 12 and the cemented carbide 13 are configured to be exposed on rake faces and thinning faces formed on the tip cutting tool (See Figures 2-3b).  Kasonde further discloses wherein a twist angle of the substrate and a twist angle of the body component are equal (See Figure 3a).
Kasonde does not disclose wherein a first twist angle of the diamond layer is set smaller than a second twist angle of the substrate and the body component. JP’810 discloses a drill having a cutting tip wherein the twist angle of the cutting tip is smaller than the twist angle of a body component (See Figure 4). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Kasonde, in view of JP’810, such that the first twist angle of the diamond layer is set smaller than a second twist angle of the substrate and the body component in order to facilitate chip removal and improve cutting quality.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722